DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 7-11, filed 02/24/2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups I and II, as set forth in the Office action mailed on 03/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II, i.e. Claims 12-19, is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Allowable Subject Matter
Claims 1-9 and 12-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations particularly a thickness of the part of the second insulating film that overlaps the second part of the pad is larger than a thickness of the pad, the part of the second insulating film being located between the metal film and the pad as disclosed in Claims 1 and 12.
In the instant case, Young et al. (US 2003/0173667) discloses most of the claimed limitations of the instant application except a thickness of the part of the second insulating film that overlaps the second part of the pad is larger than a thickness of the pad, the part of the second insulating film being located between the metal film and the pad, where no teaching, suggestion or motivation to modify the disclosure of Young et al. 
Furthermore, Deguchi et al. (US 2018/0374795), Mori et al. (US 2013/0256906) and Yeo et al. (US 2011/0101545) disclose similar limitation, however fails to disclose or suggest the combination of limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898